Citation Nr: 1742845	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  08-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
In May 2010, the Board denied service connection for hepatitis C.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 memorandum decision, the Court vacated and remanded the May 2010 Board decision. 

In January 2012, the Board remanded the case for further development.  The Board subsequently denied the claim in February 2015.  The Veteran appealed the Board's decision to the Court.  In an August 2016 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the February 2015 Board decision.  The case has since been returned to the Board for further review.  
 
The Board notes that the Veteran has reported that Texas Veterans Commission (TVC) does not represent incarcerated veterans and that TVC only provided him representation in connection with his claim for nonservice-connected pension benefits.  See, e.g., November 2012 and October 2014 statements in support of claim.  However, the VA Form 21-22 submitted by the Veteran did not limit TVC's representation.  Moreover, there is no indication that TVC withdrew its representation.  Therefore, the Veteran is currently represented by TVC in this appeal.  

The Board also notes that additional evidence has been associated with the claims file since the July 2014 supplemental statement of the case (SSOC), including VA medical records.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the August 2016 Joint Motion, the parties agreed that the Board provided inadequate reasons and bases as to whether VA fulfilled its duty to assist.  Specifically, the Board did not adequately address whether appropriate attempts were made to schedule the Veteran for an examination at the correctional facility where he is incarcerated with either a prison medical provider at VA expense or a fee-based provider.  

In the January 2012 remand, the Board had directed the AOJ to schedule the Veteran for a VA examination at a VA medical facility.  The Board specifically directed that, if it were not possible to have the Veteran transported to a VA facility for examination, he should be examined at the prison by Veterans Health Administration (VHA) personnel, a prison medical provider at VA expense, or a fee-basis provider contracted by VA.  The AOJ was directed to determine which option was most feasible.  

An April 2014 VA examination report noted that the Texas Department of Corrections denied the Veteran transportation to the examination due to security risks.  In July 2014, the AOJ obtained a VA medical opinion based on a complete review of the Veteran's file.  The examiner opined that it was less likely than not that the Veteran's hepatitis C was related to his military service.  Subsequently, in a July 18, 2014, email, the AOJ requested a medical opinion as to whether a physical examination would render a different opinion or outcome.  In so doing, the AOJ stated that it determined that a VA medical opinion based on a complete review of the Veteran's file was the most feasible option because a complete file review would not be available to a TDCJ examiner, and there was no indication that a VA examiner or VA contracted examiner was available to travel to the prison.  

In a July 21, 2014, statement, the Service Chief of Compensation and Pension for the South Texas VA system opined that nothing would be gained by providing the Veteran a physical examination because the origin of hepatitis C could only be determined by history and medical record review.  He further opined that the Veteran's hepatitis C was more likely than not due to illicit drug use as documented in his medical history.  

Thereafter, a July 21, 2014, report of general information noted that multiple attempts were made to contact the Texas Department of Criminal Justice by phone to determine whether an examiner at the prison facility could provide a physical examination; however, all of the calls were transferred to extensions with no answer or disconnected.   

In October 2014, the Texas Department of Criminal Justice indicated that the TDCJ would not transport the Veteran for a hearing.  In so doing, the TDCJ indicated that it was able to transport offenders only when scheduled for examination by a medical doctor.  

The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted. Specifically, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine that veteran. 

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2015).  However, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Manual also contains a provision for scheduling examinations of incarcerated veterans.  In particular, the Manual acknowledges that some state laws restrict the movement of and access to prison inmates and that it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  The Manual states that, when an examination of an incarcerated veteran is required, the AOJ and/or local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA. See M21-1, Part III.iv.3.A.9.d.

Here, the record does not reflect that the AOJ made adequate efforts to schedule the Veteran for a VA examination, as directed by the January 2012 remand.  In this regard, the AOJ stated that there was no indication that a VA examiner or VA contracted examiner was available to travel to the prison.  However, the record does not reflect that the AOJ made any efforts to determine whether a VA examiner or VA contracted examiner was available.  Moreover, although the July 21, 2014, report of general information noted that the AOJ unsuccessfully attempted to contact the Texas Department of Criminal Justice by telephone, there is no indication that the AOJ made efforts to contact the TDCJ in writing. Notably, the claims file contains email correspondence from the TDCJ regarding the Veteran's hearing request.  

In the January 2012 remand, the Board directed the VA examiner to discuss the etiology and onset of the Veteran's hepatitis C and to address the extent to which the opinion was based on the history provided by the Veteran.  In July 2014, the Service Chief of Compensation and Pension opined that the Veteran's hepatitis C was more likely than not due to illicit drug use as documented in his medical history.  However, in a March 2016 appellant brief, the Veteran's representative argued that a blood sample could help show the genotype of the Veteran's hepatitis C virus and help determine the origin of his infection.  In so doing, the Veteran's representative referenced a medical article that purportedly indicated that genotyping and liver biopsy have been successful in determining the origins of a person's hepatitis C.  She also referenced a study regarding the association between illicit intravenous drug use and the hepatitis C 1a genotype.  

For these reasons, the Board finds that a remand is necessary to attempt to schedule the Veteran for a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the record shows that the Veteran was denied Social Security Administration (SSA) benefits.  See January 2015 inquiry.  It is unclear whether the records pertaining to that decision may be relevant to the claim on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, in a January 2008 statement of the case, the AOJ noted that the evidence of record included VA outpatient treatment records from the Victoria VA Outpatient Clinic (OPC) and Corpus Christi VA OPC dated from March 1993 to February 2003.  However, it appears that the most recent VA medical records from the Corpus Christi VA OPC are dated in 1989.   In addition, the claims file does not appear to include any VA medical records dated in 2003.  

Moreover, in June 2005, the Veteran submitted authorization for VA to obtain medical records from the Corpus Christi VA OPC dated from 1975 to 1987.  However, the earliest medical records associated with the claims file from that facility are dated in May 1976.  The record reflects that the AOJ requested records from the Corpus Christi VA OPC dated from 1978 to 1989.  See, e.g., July 1975 and July 2005 requests for records.  The AOJ also requested records from the Victoria VA OPC dated from March 1975 to 1987.  See July 2005 request for records.  However, there is no indication that the AOJ requested records from the Corpus Christi VA OPC for the period from 1975 to 1978.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

The record also reflects that the Veteran receives ongoing treatment for his hepatitis C.  Therefore, on remand, the AOJ should attempt to obtain any outstanding treatment records from the facility where the Veteran is incarcerated.   

Lastly, the Board notes that additional evidence has been received since the July 2014 supplemental statement of the case.  In November 2016, the Veteran submitted additional evidence, along with a waiver of initial AOJ consideration of that evidence.  However, there is no indication that the Veteran waived initial AOJ consideration of any other evidence, including the evidence obtained by VA.  Therefore, the additional evidence must be referred to the AOJ for review and preparation of a supplemental statement of the case (SSOC), if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hepatitis C that are not already of record, to include any correctional facility at which he has been incarcerated.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Corpus Christi VA OPC dated from January 1975 to May 1976.  The request for VA treatment records should also include a search for any outstanding treatment records from the Victoria OPC and/or Corpus Christi VA OPC dated from March 1993 to February 2003.  See January 2008 statement of the case.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hepatitis C that may be present.  

The AOJ should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.9.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination related to his claim.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the medical article and study referenced in the March 2016 appellant brief pertaining to genotyping and hepatitis.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C manifested in service or is otherwise causally or etiologically related to his military service, to include any blood transfusions or jet inoculations therein.  

In rendering his or her opinion, the examiner should discuss the Veteran's potential risk factors in full.  He or she should list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  

In addition, the examiner should consider the March 2016 brief in which the Veteran's representative argued that a blood sample could help show the genotype of the Veteran's hepatitis C virus and help determine the origin of his infection.  The examiner should indicate whether such a sample or testing is needed to determine the etiology of the Veteran's hepatitis, and if so, whether such testing can be performed.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




